DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/15/22.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/16/22, 10/14/21, 2/23/21 and 10/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 7/15/22 with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-14, 17-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1).

Regarding to claim 1:

1. Blanquart_319 teach a system comprising: an emitter (Blanquart_319 Fig. 1 100) 
comprising a plurality of electromagnetic sources, wherein the emitter pulses a plurality of pulses of electromagnetic radiation; (Blanquart_319 FIG. 1, Fig. 7 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence)
an image sensor comprising a pixel array (Blanquart_319 [0021] FIGS. 29A and 29B
illustrate an implementation having a plurality of pixel arrays for producing a three
dimensional image) that detects electromagnetic radiation; (Blanquart_319 [0044] it should be noted that as used herein the term "light" is both a particle and a wavelength, and is intended to denote electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)
a controller in electronic communication with the image sensor and the emitter, (Blanquart_319 Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device)
wherein the controller is configured to: synchronize timing of the emitter and the image sensor; and (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)
instruct the emitter to cycle the plurality of electromagnetic sources according to a variable pulse cycle; (Blanquart_319 [0066] FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure. An emitter having a fixed output magnitude may be pulsed during any of the cycles noted above in relation to FIGS. 2D and 3 for an interval to provide the needed electromagnetic energy to the pixel array. An emitter having a fixed output magnitude may be pulsed at a longer interval of time, thereby providing more electromagnetic energy to the pixels or the emitter may be pulsed at a shorter interval of time, thereby providing less electromagnetic energy. Whether a longer or shorter interval time is needed depends upon the operational conditions)
wherein the plurality of electromagnetic sources comprises: (Blanquart_319 FIG. 1, Fig. 7 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence) a visible source that pulses a visible wavelength of electromagnetic radiation; (Blanquart_319 [0044] it should be noted that as used herein the term "light" is both a particle and a wavelength, and is intended to denote electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation)

Blanquart_319 do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; a first fluorescence source that pulses electromagnetic radiation within a waveband from about 770 nm to about 795 nm; and a second fluorescence source that pulses electromagnetic radiation within a waveband from about 790 nm to about 815 nm.

However Zuzak teach a first fluorescence source that pulses electromagnetic radiation within a waveband from about 770 nm to about 795 nm; (Zuzak [0200] a QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm) and a second fluorescence source that pulses electromagnetic radiation within a waveband from about 790 nm to about 815 nm. (Zuzak [0201] the set up for determination of best fluorescence concentration is shown in FIG. 8. A QTH source is coupled to a low pass filter having a cutoff of 790 nm, which provides all excitation wavelengths for ICG. Different concentrations of ICG in distilled water were used. An ICG solution having a concentration of 0.03 mg/ml was first made by carefully measuring from an Adventurer.TM. (Ohaus). This solution was further diluted to form the other concentrations (0.02 mg/ml, 0.015 mg/ml, 0.010 mg/ml and 0.005 mg/ml). These solutions were put in different capillaries. A NIR detector (PIXIS 400 BR) coupled to an emission filter having a cutoff of 805 nm was used to measure the fluorescence. Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Zuzak in video/camera technology. One would be motivated to do so, to incorporate a first fluorescence source that pulses electromagnetic radiation within a waveband from about 770 nm to about 795 nm; and a second fluorescence source that pulses electromagnetic radiation within a waveband from about 790 nm to about 815 nm. This functionality will improve quality.

The combination of Blanquart_319 and Zuzak do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data;

However Blanquart_783 teach a plurality of bidirectional pads in communication with the image sensor, (Blanquart_783 FIG. 4 [0044] no active components other than the sensor, and a cable that solely incorporates the communication protocol between the sensor and the remainder of the camera system. When combined with bi-directional sensor data pads 405) wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Zuzak and Blanquart_783 in video/camera technology. One would be motivated to do so, to incorporate a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data. This functionality will improve cost effectiveness.

Regarding to claim 2:

2. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. 

However Blanquart_783 teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 3:

3. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the plurality of bidirectional pads are in: the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor.

However Blanquart_783 teach wherein the plurality of bidirectional pads are in:
the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor. (Blanquart_783 FIG. 4 [0042] when the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 4:

4. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state.

However Blanquart_783 teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 5:

5. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] to facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs. The camera system needs to know what state the sensor pads are in at all times. During the rolling-readout and service-line phases, the camera system may not issue slow-control commands)

Regarding to claim 6:

6. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 7:

7. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the input state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 8:

8. Blanquart_319 teach the system of claim 1, wherein the pixel array detects the electromagnetic radiation and outputs data for generating a plurality of exposure frames, (Blanquart_319 Fig. 7A red, blue and green exposure frame. Blanquart_319 [0044] it should be noted that as used herein the term "light" is both a particle and a wavelength, and is intended to denote electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation) wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter. (Blanquart_319 Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart_319 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 9:

9. Blanquart_319 teach the system of claim 8, wherein the pixel array reads outs the data (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart_319 [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. Optical black rows 218 and 220 may be used as input for correction algorithms. As shown in FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array. FIG. 2B illustrates a process of controlling the amount of electromagnetic radiation, e.g., light, that is exposed to a pixel, thereby integrated or accumulated by the pixel)

Regarding to claim 10:

10. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the variable pulse cycle comprises a fluorescence excitation wavelength selected to fluoresce a reagent or tissue, and wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation within a waveband from about 770 nm to about 795 nm; or the electromagnetic radiation within a waveband from about 790 nm to about 815 nm.

However Zuzak teach wherein the variable pulse cycle (Zuzak [0313] although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs) comprises a fluorescence excitation wavelength selected to fluoresce a reagent or tissue, (Zuzak [0312] the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG)) and wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation within a waveband from about 770 nm to about 795 nm; or the electromagnetic radiation within a waveband from about 790 nm to about 815 nm. (Zuzak [0201] the set up for determination of best fluorescence concentration is shown in FIG. 8. A QTH source is coupled to a low pass filter having a cutoff of 790 nm, which provides all excitation wavelengths for ICG. Different concentrations of ICG in distilled water were used. An ICG solution having a concentration of 0.03 mg/ml was first made by carefully measuring from an Adventurer.TM. (Ohaus). This solution was further diluted to form the other concentrations (0.02 mg/ml, 0.015 mg/ml, 0.010 mg/ml and 0.005 mg/ml). These solutions were put in different capillaries. A NIR detector (PIXIS 400 BR) coupled to an emission filter having a cutoff of 805 nm was used to measure the fluorescence. Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 12:

12. Blanquart_319 teach the system of claim 1, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_319 Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect. Blanquart_319 [0029]  it will be appreciated that various electrical digital signaling standards may be used, such as LVDS (low voltage differential signaling), sub-LVDS [sub-pulse], SLVS (scalable low voltage signaling) or other electrical digital signaling standards)

Regarding to claim 13:

13. Blanquart_319 teach the system of claim 1, wherein the pixel array detects the electromagnetic radiation (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0044] it should be noted that as used herein the term "light" is both a particle and a wavelength, and is intended to denote electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Blanquart_319 do not explicitly teach wherein the pixel array detects the electromagnetic radiation and outputs data for generating a fluorescence frame in response to the emitter actuating one or more of the first fluorescence source or the second fluorescence source, and wherein the controller provides the fluorescence frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence frame.

However Zuzak teach and outputs data for generating a fluorescence frame (Zuzak [0312] the present invention includes using optical filters as a method for fluorescing indocyanine green dye (ICG)) in response to the emitter actuating one or more of the first fluorescence source or the second fluorescence source, (Zuzak [0200] a QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm) and wherein the controller provides the fluorescence frame to a corresponding system (Zuzak [0200] a QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm) that determines a location of a tissue structure within a scene (Zuzak [0386] Hyperspectral images are acquired at five different time points during the surgery. One of the images is unreliable due to light pollution from the headlamp worn by the surgeon, and the other four images are shown in FIGS. 64B-64E. In the `Control` image, FIG. 64B, the kidney is highly oxygenated and the spatial distribution of tissue oxygenation is fairly uniform) based on the fluorescence frame. (Zuzak [0169] these photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. [0170] The present invention includes a novel fluorescence imagery system for visualizing the biliary tract, in-vivo, using Indocyanine Green and Bilirubin as fluorophores. The present invention imaging system includes a focal plane array (FPA) sensitive in the near infrared region for imaging Indocyanine green (ICG). The present invention imaging system helps surgeons visualize the bile duct real-time by exploiting the fluorescence properties of ICG)

Regarding to claim 14:

14. Blanquart_319 teach the system of claim 13, Blanquart_319 do not explicitly teach wherein the pixel array separately outputs data for a first fluorescence frame and a second fluorescence frame, and wherein the pixel array detects the electromagnetic radiation and outputs the data for the first fluorescence frame in response to the emitter cycling the first fluorescence source; and the pixel array detects the electromagnetic radiation and outputs the data for the second fluorescence frame in response to the emitter cycling the second fluorescence source.

However Zuzak teach wherein the pixel array separately outputs data for a first fluorescence frame and a second fluorescence frame, and wherein the pixel array detects the (Zuzak Fig. 19 [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm) electromagnetic radiation and outputs the data for the first fluorescence frame (Zuzak Fig. 19 [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG) in response to the emitter cycling the first fluorescence source; and (Zuzak [0033] the processor(s) of the present invention include, but are not limited to, a computer having image processing software that will tune the spatial light modulator and trigger the one or more detectors for collecting a series of spectroscopic images formatted as a hyperspectral image cube, one or more displays, and a database of characterized objects)
the pixel array detects the electromagnetic radiation and outputs the data for the second fluorescence frame (Zuzak Fig. 19 [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG) in response to the emitter cycling the second fluorescence source. (Zuzak Fig. 19 [0096] FIG. 39 is a graph that shows one hundred twenty six (126) separate wavelengths using an LCTF to separate the bands prior to illumination, after which an image is captured with each bandpass or with a single frame including up to one hundred twenty six (126) images. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 17:

17. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize the timing of emitter and the image sensor by instructing the emitter to pulse during a blanking period of the image sensor, (Blanquart_319 Fig. 2D shows synchronized relation. [0064] FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart_319 [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 18:

18. Blanquart_319 teach the system of claim 1, wherein two or more of the plurality of pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Regarding to claim 19:

19. Blanquart_319 teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image)

Regarding to claim 20:

20. Blanquart_319 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart_319 [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full
spectrum light reception) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart_319 Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 21:

21. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter repeats the variable pulse cycle according to a defined frame rate, (Blanquart_319 Fig. 7 [0087] the partition cycles may be divided so as to accommodate or approximate various imaging and video standards. In an embodiment, the partition cycles may comprise pulses of electromagnetic energy in the Red, Green, Blue spectrum as follows as illustrated best in FIGS. 7A-7D. In FIG. 7A, the different light intensities have been achieved by modulating the light pulse width or duration within the working range shown by the vertical grey dashed lines)
and wherein the controller adjusts the variable pulse cycle based on one or more of exposure of a scene or user input. (Blanquart_319 Fig. 4 [0066] FIG. 4 graphically represents varying the duration and magnitude of the emitted electromagnetic pulse (e.g., Pulse 1 at 402, Pulse 2 at 404, and Pulse 3 at 406) to control exposure)

Regarding to claim 24-25:

25. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

However Zuzak teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. (Zuzak [0201] the set up for determination of best fluorescence concentration is shown in FIG. 8. A QTH source is coupled to a low pass filter having a cutoff of 790 nm, which provides all excitation wavelengths for ICG. Different concentrations of ICG in distilled water were used. An ICG solution having a concentration of 0.03 mg/ml was first made by carefully measuring from an Adventurer.TM. (Ohaus). This solution was further diluted to form the other concentrations (0.02 mg/ml, 0.015 mg/ml, 0.010 mg/ml and 0.005 mg/ml). These solutions were put in different capillaries. A NIR detector (PIXIS 400 BR) coupled to an emission filter having a cutoff of 805 nm was used to measure the fluorescence. Zuzak [0200] A QTH lamp, as discussed above, along with all its optical components is coupled to a low pass filter (e.g., an excitation filter having a cutoff of 790 nm), which acts as an excitation filter for the fluorophore ICG. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Wavelength can be filtered for any window)
 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 11:

11. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same
measurement was carried out a plurality of times, and it was found that the intensity of
the subpulse 301 varies from one wavelength to another or changes each time the
measurement is carried out)

The motivation for combining Blanquart_319, Zuzak and Blanquart_783 as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Zuzak, Blanquart_783 and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Claims 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 15:

15. Blanquart_319 teach the system of claim 13, Blanquart_319 do not explicitly teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

However DaCosta teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)
generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

The motivation for combining Blanquart_319, Zuzak and Blanquart_783 as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Zuzak, Blanquart_783 and DaCosta in video/camera technology. One would be motivated to do so, to incorporate combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. This functionality will improve quality of image with accuracy. 

Regarding to claim 16:

16. Blanquart_319 teach the system of claim 15, Blanquart_319 do not explicitly teach wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Zuzak teach wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0026] the one or more fluorescent targets comprises a tissue, in the bloodstream, in the lymphatic system, in bodily secretions, in biopsies, on the skin, by fiber optic transdermal spectroscopy on a blood vessel, on the skin or at the retina, by laparoscopy, by endoscopy, in the central nervous system or combinations thereof)

Regarding to claim 22:

22. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprises a white light emission and a fluorescence excitation emission such that reflected electromagnetic radiation detected by the pixel array corresponding to each of the white light emission and the fluorescence excitation emission can be processed to generate color image frame comprising an overlay of fluorescence imaging data. 

However DaCosta teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprises a white light emission and a fluorescence excitation emission such that reflected electromagnetic radiation detected by the pixel array corresponding to each of the white light emission and the fluorescence excitation emission can be processed to generate color image frame comprising an overlay of fluorescence imaging data. (DaCosta [0010] a handheld, white light and fluorescence-based imaging device for visualizing at least one of precancerous cells, cancerous cells, and satellite lesions in surgical margins is disclosed. DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Zuzak (U.S. Pub. No. 20100056928 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Kim (U.S. Pub. No. 20210251570 A1).

Regarding to claim 23:

23. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the pixel array detects the electromagnetic radiation and outputs data for generating a plurality of frames comprising a luminance frame, red chrominance frame, blue chrominance frame, and fluorescence frame for generating a YCbCr image frame comprising an overlay of fluorescence imaging.

However Kim teach wherein the pixel array detects the electromagnetic radiation and outputs data for generating a plurality of frames comprising a luminance frame, red chrominance frame, blue chrominance frame, (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr) and fluorescence frame (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) for generating a YCbCr image frame (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr) 

However Zuzak teach comprising an overlay (Zuzak [0392] spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66)) of fluorescence imaging. (Zuzak [0312] this embodiment enables fluorescence of biliary structures. Here, the illuminator can be a Texas Instrument's DLP illuminator and the fluorescence image of the ICG can more precisely illuminate the exact spectrum for maximizing the fluorescence of the ICG and imaging it in the biliary structures)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Zuzak, Blanquart_783 and Kim in video/camera technology. One would be motivated to do so, to incorporate wherein the pixel array detects the electromagnetic radiation and outputs data for generating a plurality of frames comprising a luminance frame, red chrominance frame, blue chrominance frame, and fluorescence frame for generating a YCbCr image frame. This will enhance functionality.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482